Title: To James Madison from Francis Corbin, 13 November 1820
From: Corbin, Francis
To: Madison, James


                
                    Dear Sir
                    The Reeds. Nov. 13th. 1820 Wh: Ch: Po: Off:
                
                In the early part of September I intended to have done myself the Honor and pleasure of paying my respects to you and to Mrs: Madison. But, just about that time, I heard that you had a great deal of company—Mrs. Mayo—Mrs. Scott & c.—and, therefore, fearing that my visit might be inconvenient, at that juncture, I postponed it. Since then Mrs. Corbin has added a 7th Son to my before numerous family, and my Son Robert being gone to Philadelphia to see his Brother Francis Porteus and to bring his Sister home, I am fast moored for the present year. It is a hard matter for

us Virginians with large families, who subsist on our Estates, (and who of us can subsist off of them, or even on them now?) to know when we can leave them with prudence. We are, of necessity, rooted to the Soil. This I have always considered as a formidable practical objection to the Fedl. Const. because we can never have such a representation in Congress as the State is capable of affording, nor, extensive as our Territory is, even in the State Legislature. Confinement, at my time of life, I should not regret, if it did not deprive me of the pleasure of seeing you & a few others. I am happy, however, to hear from my friend Mr. Andrew Stevenson that you and Mrs. Madison enjoy good health, and, what is rare in these times, good Spirits. God grant that you both may long continue to enjoy both! My Spirits, I confess, with all my Stoicism and constitutional gas, are very much depressed, and my health, consequently, impaired. The total absence of all Dividends from the Bank of the U.S. for 18 months, and the reduction of them in other Banks, together with the melancholy fall in the price of Corn, wheat and Tobacco, occasioned in some measure by a too sudden and most impolitic reduction of our Currency, have compelled me to strike, not my top gallant Sails only but my Top Sails, and if the Storm continues, will compel me to scud under bare Poles. That the Storm will continue, I very much fear. I see no prospect of it’s cessation. The Sky is dark and gloomy all around us. There is no where any thing to cheer us, unless Europe should be again convulsed, which, in Christian charity, we ought not to wish—or unless we boldly acknowledge the independence of such of the Governments of South America, (Chili for instance) as seem to be able and willing to maintain their independence, and this, I think, in Christian Charity and good policy we ought to do. We have nothing to fear from the Holy Alliance. Not one of the “Legitimates” have a dollar to go to War with, and least of all to engage in a War against Liberty. The people, all the world over, are combustible, at this moment, on this Subject. The smallest Spark will set them in a blaze. Nor are we without our “Sufficit quantum” of igneous matter. Black Spirits and yellow so mingle with white Spirits from Maryland to Missouri, that I cannot but augur ill of all that has been said and done, and that will yet be said and done on the Subject of Slavery. We are certainly, My dear Sir, in a very unsettled State at present. Nor will the late portentous change in St. Domingo contribute to render our situation better. Slaves, except in the Sugar and Cotton Countries, have become so expensive, so vexatious, so unmanageable & so unprofitable with all that nine rational men out of Ten are sick of them. If I could see my way clear to any safe and moderately productive mode of investing the proceeds of my property here, I would, old as I am, migrate to the free North, where my Sons, uninfluenced by false Pride, might engage in honest pursuits for an honest livelihood. Here we have nothing but the

Profession of the Law, and this, in addition to it’s being a meagre and miserable Profession, is, generally speaking, a vile and vicious one.
                What, My dear Sir, is to become of us? The Fedl. Govt. as well as the State Governments seem to me to be on the Eve of Bankruptcy. The Sacred Sinking fund must be again violated, and new Loans must be again resorted to. Where is this to End? Shall the Tariff be raised? Then we shall be visited with Dean Swift’s Arithmetic. Shall we venture upon Direct Taxes, and always odious Excises? These Evils, I suspect, will never be tolerated except in time of War and urgent necessity, Nor even then without a corresponding augmentation of Paper Currency in some shape or other. But we must retrench! Retrenchment in the Fedl. Governt. will avail nothing unless followed by retrenchment in our State Governments, in our County Governments, in our Parish Governments, and in our Families. Nor will even this suffice. When the Treasury of a single State can be robbed of $155,000 with impunity, as is the case here, and our Citizens can be plundered by the Knaves who have managed our Banks to the amount of millions, and with impunity too, what have honest men to hope for? To pay taxes is to pour Water through a Sieve. That the morals of our people have inconceivably deteriorated, are daily deteriorating more and more, and require instantaneous reformation, by some means or other, is now manifest to all. But by what means can they be reformed? By Laws? Ah me! “Quid vano proficiunt leges sine moribus?” Laws which are opposed to the customs and usages of a people are a dead letter; they are never and can never be executed, and for obvious reasons, because customs and usages are themselves the supreme Law, paramount all others. Some years ago several conspicuous characters in this County were presented for gaming. The greater part of the Grand Jury were conscious that they themselves and many others had been engaged in the same sport, they accordingly made presentments by Scores. General Minor—Good Soul! Who, as the vulgar phrase is, “had got his grog aboard” addressed the Judge thus—“O come, Judge, what does it signify? We Virginians, you know, will drink and game. Let the Law then go to sleep.” The presentments were all dismissed. They were too numerous to be tried!!
                Well! My dear Sir, Events have now verified my suggestions to you last year. Slavery and Farming you now feel are incompatible with one another. The latter can only prosper in a Country exempt from the former and with a dense population. This can never be where there is domestic Slavery. Our non-effectives consume all that our effectives make. The profits of my Estate will not do more this year than pay the expences of it, our burthensome Taxes included. I suppose yours will hardly do more. This is the case with most people who have not the benefit of navigation. I really do not know how we are to work thro’ our difficulties.
                
                I expected to hear what the President would say to day, but no Speaker being chosen, his Message did not arrive. Mr. Lowndes will probably be chosen to day—so that we may hope to see it tomorrow. With my fervent wishes for your continuing health and happiness and for Mrs. M’s also, and with my sincere Esteem & Respect I am, Dr. Sir, your much obliged & Obt. St.
                
                    Francis Corbin
                
                
                    P. S. My friendly regards if you please to Mr. Todd. Why will he not visit us in these Regions below?
                
            